Citation Nr: 1826944	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD), status post total knee replacement (TKR), right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In a November 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for DJD, status post TKR, right knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for DJD, status post TKR, right knee, have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the issue of entitlement to service connection for DJD, status post TKR, right knee, was certified to the Board in October 2017.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue from appellate consideration in a November 2017 statement.  As he has withdrawn the appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


